Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	
This action is a non-final action on the merits in response to communications filed on 11/30/2022
Claims 11, 19 and 21 have been amended. Claims 6-8,  11-12 and 15 have been cancelled. Claims 1-5, 9, 10, 13, 14, 16-26 are currently pending and have been examined in this application.

Response to Amendment
Applicant’s amendment has been considered.

Response to Arguments
Applicant’s arguments have been considered.
Applicant argues similar to Example 46, “Here, the claims employ the information provided by the alleged judicial exception. Specifically. the steps of "retrieving, by the PPM financial module, client data from the database, wherein the client data is provided from one or more automatic reporting tools," "populating, by the PPM financial module, a plurality of schema tables…” (pgs. 11-12)
Unlike Example 46 the instant claims are directed to generic computer components such as a processor, a database and an electronic device for performing generic computer functionality including executing of an AutoSys job, determining extraction was successful, establishing a computer link to a database, retrieving expense data from the database, populating schema tables, calculating a cost plan, etc. The generic computer components are no more than mere instructions to apply the judicial exceptions. Further, there is no indication of an improvement in a technology (e.g. a computer) or a technical field.



	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 9, 10, 13, 14, 16-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
determining …that the extraction of the billing key information and project associations were successful based on an autosys run value from the autosys job;
retrieving,…, expense data from the database, wherein the expense data is provided from one or more automatic reporting tools;
populating…a plurality of schema tables with the expense data based on schemas for the billing key information and project associations;
 associating the billing key information with the project associations
calculating,…a cost plan for the organization…
receiving an expense entry…
receiving at least one recovery rule comprising a cost center for cost recovery
calculating …a current allocation for the expense entry;
projecting,… future allocations for a future budget by increasing or decreasing future allocations for future periods based on the current allocation in the cost plan;
The limitations under its broadest reasonable interpretation covers Methods of Organizing Human Activities related to fundamental economic principles, but for the recitation of generic computer components (e.g. a processing device). For example, the limitations are directed to fundamental economic principles or practices dealing with cost recovery and expense allocation. The limitations also cover Mental Processes as the steps such as associating and determining can potentially be performed in the human mind or using pen and paper. Accordingly, the claim recites an abstract idea. 
Claim 21 substantially recites the subject matter of Claim 1 and encompasses the same abstract idea. The dependent claims encompass the same abstract ideas. For instance, Claim 2 is directed billing key information, Claim 3 is directed to project association and Claim 4 is directed to calculating a resource cost. Claim 5 is directed to resource quantity,  claim 9 is directed to bulk upload of expenses and Claim 10 is directed to recovery rules, etc. Note, claims 16 and 17 are directed to determining if an error has occurred which involves data analysis (Mental Process) and performing a refresh of a database is merely updating data.  Dependent Claims 13, 14, 16-20 and 22-26  are directed to various aspects of the claimed invention and further limit the abstract concepts found in the independent claims.
The judicial exceptions are not integrated into a practical application. Claim 1 recites the additional elements of a processor, a client device,  PPM financial module  database and computer link. Claim 21 recites the additional elements of electronic devices, PPM financial module and a database. These are generic computer components(Spec ¶0053, general purpose computer) performing generic computer functionality. 
For instance, the step of executing an autosys job to extract billing key information and project associations is executing a data extraction using a computer (e.g. data gathering activity). An autosys job is a task scheduler that is well-known and commonly used to schedule data extraction/loading (e.g. extra-solution activity). The step of determining whether the data extraction was successful based on the autosys run value requires data analysis.  The steps of establishing a computer link to a database, monitoring the computer link and determining that the link is successful and populating schema tables are associated with standard database population techniques (e.g. data gathering activity). The step of retrieving expense data from the data is data gathering activity.  The steps of receiving information such as expense entry and recovery rules are recited at a high level of generality as a general means of receiving/collecting data using a generic computer component. These limitations amount to mere data gathering which is a form of insignificant extra-solution activity. The steps of associating billing key information with project association and calculating a cost plan for the organization are abstract concepts related to data analysis.  The step of calculating using a batch script, a current location for the expense entry also involves data analysis. Further,  'a batch script' is also a commonly known and used code used to query a database or just in general run a script to perform some action.  The step of projecting future allocations for a future budget involves data analysis including mathematical operations to determine the forecasting. The step of updated a data materialized view based on the projected future allocation is considered data gathering activity. Materialized views are well-known commonly used functionality to display a result of a query or a subset of data.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). Additionally, the additional elements are generally linking the use of the judicial exception to a particular technological environment. Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the additional elements of a PPM financial module, a processor and a client device are considered generic computer components for performing generic computer functions (e.g. receiving information, associating and determining) that amounts to no more than instructions to implement the judicial exception, which does not provide an inventive concept.  Under Step 2B the receiving and populating steps are considered to be well-understood, routine, conventional activity in the field. The background does not provide any indication that the processing device is anything other than a generic computer as the Specification discloses the processing machine to be a general purpose computer (see ¶0053). The courts have recognized computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, such as i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321 (MPEP 2106.5(d)). For these reasons, there is no inventive concept. The claims are not patent eligible.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:

Weissman et al. (US 7,461,076) discloses defining a well formed database by defining organization of data in the database and defining operations such as system extraction operations, manipulating data for populating the database and schema definitions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683